Case 6:17-cv-00171-PGB-LRH Document 240 Filed 02/18/20 Page 1 of 3 PageID 12001




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


                                             )
    MIDAMERICA C2L INCORPORATED, a           )
    Nevada corporation; and SECURE ENERGY, )
    INC., a Nevada corporation,              )
                                             )
                         Plaintiffs/Counter- )
                         Defendants,         )               Case No. 6:17-cv-171-Orl-40LRH
                                             )
    v.                                       )
                                             )
    SIEMENS ENERGY, INC., a Delaware         )
    corporation,                             )
                                             )
                         Defendant/Counter-  )
                         Plaintiff.


            SIEMENS ENERGY, INC.’S NOTICE OF WITNESS AVAILABILITY


           Pursuant to the Civil Pretrial Order (Doc. 237), Siemens Energy, Inc. (“Siemens”)

    hereby notifies the Court and MidAmerica C2L Incorporated that Rolf Ruesseler and Guido

    Schuld, who both reside in Germany, will be presented live at trial. Mr. Schuld will be present

    and available from March 2 through Wednesday, March 4 until 4:00 p.m. Mr. Ruesseler will

    be available through the duration of the trial. In addition, Siemens provides notice that Mr.

    Harry Morehead will be available March 2 through March 4, but will not be available on March

    5.

    Dated: February 18, 2020
                                             Respectfully submitted,



                                     By:    /s/ Jonah D. Mitchell
                                            Robert W. Thielhelm, Jr.
                                            Florida Bar No. 889679
                                            P. Alexander Quimby


                                                 -1-
Case 6:17-cv-00171-PGB-LRH Document 240 Filed 02/18/20 Page 2 of 3 PageID 12002




                                    Florida Bar No. 099954
                                    Baker & Hostetler LLP
                                    SunTrust Center, Suite 2300
                                    200 South Orange Avenue
                                    Orlando, FL 32801-3432
                                    Telephone: 407.649.4000
                                    Facsimile: 407.841.0168
                                    Email: rthielhelm@bakerlaw.com
                                    Email: aquimby@bakerlaw.com

                                    Scott D. Baker (admitted pro hac vice)
                                    Jonah Mitchell (admitted pro hac vice)
                                    Adaline J. Hilgard (admitted pro hac vice)
                                    Christopher J. Pulido (admitted pro hac vice)
                                    Reed Smith LLP
                                    101 Second Street, Suite 1800
                                    San Francisco, CA 94105-3659
                                    Telephone: 415.543.8700
                                    Facsimile: 415.391.8269
                                    Email: sbaker@reedsmith.com
                                    Email: jmitchell@reedsmith.com
                                    Email: ahilgard@reedsmith.com
                                    Email: cpulido@reedsmith.com

                                    Counsel for Siemens Energy, Inc.




                                          -2-
Case 6:17-cv-00171-PGB-LRH Document 240 Filed 02/18/20 Page 3 of 3 PageID 12003




                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on February 18, 2020, a true and correct copy of the
    foregoing was submitted to the Clerk of Court using the CM/ECF system, which will send a
    notice of electronic filing to the following listed counsel:

    Michael R. Cherba
    Robert L. Devereux
    Jeffrey R. Schmitt
    Danna McKitrick, P.C.
    7701 Forsyth Blvd., Suite 800
    St Louis, MO 63105
    Telephone: (314) 726-1000
    Fax: (314) 725-6592
    Email: mcherba@dmfirm.com
    Email: rdevereux@dmfirm.com
    Email: jschmitt@dmfirm.com

    Walter A. Ketcham , Jr.
    Grower, Ketcham, Eide, Telan & Meltz, PA
    901 N Lake Destiny Rd., Suite 450
    PO Box 538065
    Orlando, FL 32853-8065
    Telephone: (407) 423-9545
    Fax: (407) 425-7104
    Email: enotice@growerketcham.com



           DATED: February 18, 2020.


                                                  /s/ Jonah D. Mitchell
                                                  Jonah D. Mitchell




                                               -3-
